In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), entered May 23, 1991, which granted the plaintiff’s motion for leave to serve an amended notice of claim, and denied the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
After the plaintiff learned that there were two staircases in the building where his accident occurred, he moved for leave to serve an amended notice of claim to specify the staircase upon which he fell (see, General Municipal Law § 50-e [6]). The Supreme Court properly exercised its discretion in granting the motion. The plaintiff established that his initial notice of *486claim contained a factual omission which was not made in bad faith, and the defendant has failed to demonstrate that it was prejudiced by this omission (see, Rodriguez v City of New York, 179 AD2d 560; Venezian v City of New York, 172 AD2d 251). Although the defendant argues that it has been denied its right to conduct a timely investigation of the plaintiffs claim, the record does not indicate that the defendant undertook any investigation in reliance upon the original notice of claim (see, Zinnamon v City of New York, 197 AD2d 618). In fact, the record suggests that the defendant would not have even been aware of the fact that there were two staircases in the building where the plaintiff fell, had it not been for the plaintiffs good-faith attempt to provide more specific notice by virtue of the instant motion. It would thus be patently unfair to penalize the plaintiff for his candor when the defendant has not established that the original notice was so imprecise as to prejudice its rights.
In any event, the plaintiffs initial notice of claim stated, inter alia: "The incident occurred on the 13th day of June, 1989, on the interior stairs of premises 24 Humbolt Street, Bklyn, NY and more specifically as claimant was walking between the 2nd and 1st floors thereat when claimant * * * fell on and as a result of a broken, uneven, raised, improperly repaired, stairs with debris and liquid thereat and improper and inadequate lighting”. That notice of claim was sufficiently particular to enable the defendant a reasonable opportunity to conduct a full and effective investigation of the plaintiffs claims concerning the stairway, notwithstanding that there was a second stairway located in the building (see, Rivera v New York City Hous. Auth., 169 AD2d 414; Bravo v City of New York, 122 AD2d 761).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Miller, Eiber and Pizzuto, JJ., concur.